Case 1:19-cv-02316-RC Document16 Filed 12/17/19 Page 1 of 4

David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

December 10, 2019

st eve?
are Bc!
Let - a
Lcd | “yp
Angela D. Caesar wy \3/ (V4
Clerk of Court, District Court of the United States

Attn: Tonya Hightower
United States Courthouse
333 Constitution Ave NW
Washington, DC 20001

Re: Case #1 9-CV-2316/ Carmichael v. Pompeo Service of Amended
Complaint Completed November 29, 2019, Rule 5(b), and Electronic Filing

Clerk Caesar,

The Court recently ordered me and my fellow Plaintiff's to file an amended
complaint to reflect all parties that have joined. The Court ordered us to file that
amendment by December 4, 2019. The Court order was in response to a motion
by the government Defendants who have appeared as notified of the filed suit in
keeping with Rule 4. Since the amended complaint is filed in response to a court
order, in response to a motion, Rule 5 ought to apply rather than rule 4.

According to Rule 5(b), we need only serve the Court and the Defendant's by

way of their Attorney by the use of the United States Mail according to Rule
9(b)(1). According to Rule 5(b)(2)(C), “mailing it to the person’s last known
address—in which event service is complete upon mailing.” | certified on
November 29, 2019, that | placed the amended complaint in the mail to the Court
for filing, and to the Defendant according to the demand of the Court (Certified
mail #7015 0640 0002 8790 0898)

You recently sent a document to me, with your seal on it, and it is a document
that you should have sent to me back in September when | filed for you to issue
the summons to the United States Department of State. | submitted the
document to you by mail on September 3, 2019 requesting your seal so that |
could submit it to the Defendants. You are now issuing the summons ninety (90)
days later and returning it to me.

The document which is now three months old, has now become moot since it
contradicts the Court's order of November 20, 2019; and the Defendants by their
Attorney have appeared and made a motion for additional time, the Court having
ordered the Defendants to respond within fourteen (14) days of my serving the

 

Defendant through his Attorney. RECEIVED
Mail Room

a
| DEC 13 oni

 

OU ee spe cy eal
[ Angela D. Caesar, Clerk of Court
CUS, District Court, District of Columbia

 
Case 1:19-cv-02316-RC Document16 Filed 12/17/19 Page 2 of 4

Today, | obtained access to the Pacer system. | noticed that the docket indicates
that the Defendant United States Department of State has been terminated as of
December 3, 2019.

Question: Since the “Complaint Amended” was submitted in response to
the Defendants’ motion and the Court’s order, and | submitted a certificate
of service in accordance with Rule 5(b), should not the docket indicate that
the Defendants’ were served the amended complaint on November 29,
2019?

| placed the amended complaint in the United States mail on November 29,
2019, and Rule 5(b)(2)(C) indicates that the Defendants whose Attorney is the
United States Attorney were actually served the day that the Defendant United
States Postal Service had possession of the amended complaint in certified mail.
The due date of the Defendant’s response to the amended complaint should be
December 13, 2019. According to the docket date, if the “service” date is shown
as December 3 instead of November 29, 2019, the Defendants appear to be
artificially given seventeen (17) days to respond rather that fourteen (14).

Please explain the proper procedure according to the Rules and how the rules
apply in the current circumstance. This is important for me and the other
Plaintiffs to understand how the deadlines are properly met.

Please provide forms and instructions for obtaining access to the electronic filing
process. | intend to seek access to electronic filing privileges.

You may respond to me with the proper civilian salutation listed at the top of the
page.

Respectfully,
David Alan Carmichael
DAC/slf
cc: Lawrence Donald Lewis
William Mitchell Pakosz
U.S. Attorney for District of Columbia

Enclosure: Certificate of Service
Case 1:19-cv-02316-RC Document16 Filed 12/17/19 Page 3 of 4

CERTIFICATE OF SERVICE

I, David Alan Carmichael, hereby certify that I delivered by
mail, my letter to the Clerk of December 10, 2019, “Case
#19-CV-2316, Carmichael v. Pompeo Service of Amended
Complaint Completed November 29, 2019, Rule 5(b), and
Electronic Filing” I mailed the document with this
certificate of service to the Court at:

Angela D. Caesar

Clerk of Court, District Court of the United States
Attn: Tonya Hightower

United States Courthouse

333 Constitution Ave NW

Washington, DC 20001

I sent A copy of the document and certificate of service to:

United States Attorney

United States Attorney's Office
Attn: Christopher Hair

555 4th Street, N.W.
Washington, D.C. 20530

Lawrence Donald Lewis
966 Bourbon Lane
Nordman, Idaho 83848

William Mitchell Pakosz
Box 25
Matteson, Illinois 60443

I served myself at:
1748 Old Buckroe Road
Hampton, Virginia 23664

I do not accept service, but can be reached informally at:
TEL: (757) 850-2672
EMAIL: david@freedomministries.life

Wherefore, I hereby certify under the penalty of perjury
under the laws of the United States that the foregoing is
true.

brid the CL Sevewbes lo 2213

David Alan Carmichael Date
David Alan Carmichael
1748 Old Buckroe Road
Hampton, Virginia 23664

Tt
—
oO
Tt
®
Do
©
oO
©
a
—
NR
a
on
N
a
TC
2
iL
co
a
_
Cc
®
S
5
oO
oO
a
O
o
co
a
oO
N
2
>
ima
o
ow
a
aH
©
O

Cede ele lel ee

 
